Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Fremont Hills Development Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2051 Junction Avenue, Suite 230
                                  San Jose, CA 95131
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Santa Clara                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2501 Cormack Road Fremont, CA 94539
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




               Case: 20-51485              Doc# 1        Filed: 10/09/20           Entered: 10/09/20 11:58:39                    Page 1 of 9
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Fremont Hills Development Corporation                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

                 Case: 20-51485                Doc# 1        Filed: 10/09/20            Entered: 10/09/20 11:58:39                         Page 2 of 9
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Fremont Hills Development Corporation                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                Case: 20-51485             Doc# 1         Filed: 10/09/20             Entered: 10/09/20 11:58:39                     Page 3 of 9
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Fremont Hills Development Corporation                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 9, 2020
                                                  MM / DD / YYYY


                             X   /s/ Douglas Funke                                                        Douglas Funke
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Michael D. Lee                                                        Date October 9, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael D. Lee 273530
                                 Printed name

                                 Lee Bankruptcy & Restructuring Counsel
                                 Firm name

                                 75 East Santa Clara Street
                                 Suite 1390
                                 San Jose, CA 95113
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     4083205275                    Email address      Michael.Lee@Lee-Li.com

                                 273530 CA
                                 Bar number and State




                 Case: 20-51485           Doc# 1         Filed: 10/09/20             Entered: 10/09/20 11:58:39                    Page 4 of 9
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
 Fill in this information to identify the case:
 Debtor name Fremont Hills Development Corporation
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 -NONE-




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 20-51485                  Doc# 1           Filed: 10/09/20           Entered: 10/09/20 11:58:39                            Page 5 of 9
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Ahern Rentals Inc
    Attn: Don F. Ahern, CEO
    PO Box 271390
    Las Vegas, NV 89127-8100



    Ahern Rentals, Inc.
    8350 Eastgate Road
    Henderson, NV 89015



    Ahern Rentals, Inc.
    Attn: Don F. Ahern, CEO
    1401 Mineral Avenue
    Las Vegas, NV 89106



    Bay Area Investment Fund I, LLC
    Attn: Kai Robinson, Manager
    160 Franklin Street
    Suite 200
    Oakland, CA 94607



    Cemex Construction Materials Pacific LLC
    2365 Iron Point Road
    Suite 120
    Folsom, CA 95630-8714



    Dayton Superior Corporation
    62846 Collection Center Drive
    Chicago, IL 60693-0628



    Earth Systems Pacific
    48511 Warm Springs Blvd
    Fremont, CA 94539



    Finnco Services
    8241 Beech Avenue
    Fontana, CA 92335




    Case: 20-51485   Doc# 1   Filed: 10/09/20   Entered: 10/09/20 11:58:39   Page 6 of 9
Franchise Tax Board
Bankruptcy Section, MS A-340
P.O. Box 2952
Sacramento, CA 95812-2952



HD Supply Constructio Supply, LTD
1815 S. Ritchey Street
Santa Ana, CA 92705



Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346



Jesus O. Vergara
40 Ranchero Way
Hayward, CA 94544



MVE, Inc dba Mid-Valley Engineering
1117 L Street
Modesto, CA 95354



Pace Supply Corp
PO Box 6407
Rohnert Park, CA 94927-6407



Parkview Financial Fund 2015, LP
c/o Parkview Financial Fund GP, Inc.
Attn: Paul S. Rahimian
12400 Wilshire Blvd., Suite 350
Los Angeles, CA 90025



Peninsula Crane and Rigging
656 Wool Creek Drive
San Jose, CA 95112




Case: 20-51485   Doc# 1   Filed: 10/09/20   Entered: 10/09/20 11:58:39   Page 7 of 9
PJ's Rebar, Inc
45055 Fremont Blvd
Fremont, CA 94538



Pro-Vigil Inc
4646 Perrin Creek
Suite 280
San Antonio, TX 78217



Queensland Builders Inc
1641 West Main Street
Suite 222
Alhambra, CA 91801



Schnader Harrison Segal & Lewis LLP
Attn: Bruce B. Kelson, Atty.
650 California Street, 19th Floor
San Francisco, CA 94108



Sunbelt Rentals - Region 8
2101 Alum Rock Avenue
San Jose, CA 95116



Trez Capital Corporation
1700-745 Thurlow Street
Vancouver, BC V6E 0C5
Canada



United Site Services
PO Box 53267
Phoenix, AZ 85072-3267




Case: 20-51485   Doc# 1   Filed: 10/09/20   Entered: 10/09/20 11:58:39   Page 8 of 9
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Fremont Hills Development Corporation                                                         Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Fremont Hills Development Corporation in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 October 9, 2020                                                       /s/ Michael D. Lee
 Date                                                                  Michael D. Lee 273530
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Fremont Hills Development Corporation
                                                                       Lee Bankruptcy & Restructuring Counsel
                                                                       75 East Santa Clara Street
                                                                       Suite 1390
                                                                       San Jose, CA 95113
                                                                       4083205275 Fax:4082736085
                                                                       Michael.Lee@Lee-Li.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case: 20-51485                    Doc# 1            Filed: 10/09/20       Entered: 10/09/20 11:58:39         Page 9 of 9
